Case 20-03049   Doc 19-2   Filed 04/06/20 Entered 04/06/20 16:58:19   Desc Listing
                              Agreement Page 1 of 7
Case 20-03049   Doc 19-2   Filed 04/06/20 Entered 04/06/20 16:58:19   Desc Listing
                              Agreement Page 2 of 7
Case 20-03049   Doc 19-2   Filed 04/06/20 Entered 04/06/20 16:58:19   Desc Listing
                              Agreement Page 3 of 7
Case 20-03049   Doc 19-2   Filed 04/06/20 Entered 04/06/20 16:58:19   Desc Listing
                              Agreement Page 4 of 7
Case 20-03049   Doc 19-2   Filed 04/06/20 Entered 04/06/20 16:58:19   Desc Listing
                              Agreement Page 5 of 7
Case 20-03049   Doc 19-2   Filed 04/06/20 Entered 04/06/20 16:58:19   Desc Listing
                              Agreement Page 6 of 7
Case 20-03049   Doc 19-2   Filed 04/06/20 Entered 04/06/20 16:58:19   Desc Listing
                              Agreement Page 7 of 7
